IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                             AP-75,926

                     EX PARTE JOE PHILLIP MAESTAS, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. W-24750-02-D IN THE 320TH DISTRICT COURT
                         FROM POTTER COUNTY


       Per curiam.


                                           OPINION


       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

unauthorized use of a motor vehicle and sentenced to twenty-five years’ imprisonment after

Applicant was found to be a habitual offender.

       Applicant contends that he is being denied credit for time spent on parole prior to

revocation. The trial court has entered findings that Applicant is not entitled to credit for time he

was out of custody on parole because he did not meet the midpoint of his time left to serve before
                                                                                    MAESTAS - 2

his parole violator warrant in this cause was issued. However, the affidavit from the the Texas

Department of Criminal Justice, Parole Division shows that Applicant was confined for the

period August 18, 1998, to August 23, 1999, after he was arrested on a parole violator warrant in

this cause, and the affidavit from the Texas Department of Criminal Justice, Criminal Institutions

Division, shows that Applicant has not received credit for that period. Applicant is entitled to

relief. Ex parte Price, 922 S.W.2d 957 (Tex.Crim.App. 1996).

       Relief is granted in part. The Texas Department of Criminal Justice, Correctional

Institutions Division, shall credit the sentence in cause number 24750-D in the 320th Judicial

District Court of Potter County for an additional 370 days. All other requested relief is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice,

Correctional Institutions and Parole Divisions.

DELIVERED: June 4, 2008

DO NOT PUBLISH